COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-16-00408-CV


In the Interest of D.T., a Child            §    From the 323rd District Court

                                            §    of Tarrant County (323-102895-16)

                                            §    December 1, 2016

                                            §    Opinion by Justice Gabriel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                            Justice Lee Gabriel